Antigua and
Barbuda offers hearty congratulations on the election of
the president of the General Assembly at its fifty-fourth
session. His efforts towards bringing about the
independence of Namibia are well known, and many of
us remember when he occupied a seat on the right side of
33


the main section of this Hall, sitting as an observer behind
the name plate of the South-West Africa People's
Organization (SWAPO).
Mr. Gurirab's call for the return to Africa of its
plundered artwork and artifacts struck a chord, as those of
us who studied the African liberation struggles will recall
that some 25 years ago, when he was a younger individual,
he pleaded with this body for the return of African icons
which adorned European and North American museums and
private collections. My country is most supportive of his
plea and would urge that the priceless treasures of artwork,
icons and relics be returned to the continent from which
they were taken.
My country also wishes to thank his predecessor,
Didier Opertti, who hails from Latin America and the
Caribbean, for the astute and skilful manner in which he
conducted the affairs of the fifty-third session. Likewise,
my nation's sentiments go out to Secretary-General Kofi
Annan, and we wish him continued success in the arduous
tasks of bringing peace, harmony, development and justice
to a global community not yet united into a true family of
nations.
A warm welcome is simultaneously extended to the
Republic of Kiribati, the Republic of Nauru and the
Kingdom of Tonga on becoming full-fledged members of
the United Nations.
To the people of our sister Caribbean Community
(CARICOM) State of the Bahamas, we extend our profound
sympathy in the wake of the devastation wrought by
Hurricane Floyd upon the islands of Abaco, Eleuthera, San
Salvador and Cat Island, as well as other parts of the
country. We thank donor countries and international
institutions for the assistance given in the past, and we hope
that there will be a speedy response to the needs of the
Bahamian community at this time.
In this regard, special mention has to be made of
Kuwait for the manner in which it follows up on assisting
small Caribbean countries in times of peril, and we urge the
international community to work towards the preservation
of that country and the maintenance of the dignity of its
people.
It was with delight and glee that I read the Secretary-
General's descriptive definition of globalization, as it took
in some of the considerations that my country has brought
before this body over the past three years. He stated,
“Globalization is a summary term for the
increasingly complex interactions between
individuals, enterprises, institutions and markets
across national borders. The manifold challenges it
poses, challenges that cannot successfully be
addressed by nation States acting on their own,
provide the most immediate and obvious reason for
strengthening multilateral cooperation. Globalization
is manifest in the growth in trade, technology and
financial flows; in the continuing growth and
increasing influence of international civil society
actors; in the global operations of transnational
corporations; in the vast increase in transboundary
communication and information exchanges, most
notably via the Internet; in transboundary
transmission of disease and ecological impact; and
in the increased internationalization of certain types
of criminal activity. Its benefits and risks are
distributed unequally, and the growth and prosperity
it provides for many is offset by the increasing
vulnerability and marginalization of others — and by
the growth of 'uncivil society'.” (A/54/1, para. 220)
Clearly, globalization leads to the reduction of the
sovereignty of States, with the weakest and the smallest
being the biggest losers. Sadly lacking in the arguments
for globalization is the need to give consideration to the
pace, direction and content of liberalization due to
different levels of development and the need to build up
national capabilities. Above all is the insistence on the
principle of free trade for the developing world and an
exemption from the same for the industrialized countries.
Protective devices are inbuilt for farmers in the dominant
economies, which include subsidies, guaranteed markets,
payments not to produce beyond a certain level in order
to maintain price levels and quite often insistence that
imported farm belt products come in by way of limited
means of processing and under the most stringent of
guidelines. On the other hand, when former colonial
countries provide preferences to their previous colonies of
exploitation, challenges are mounted through the World
Trade Organization by multinational enterprises. There is
no more blatant example than Chiquita in regard to the
Caribbean banana producers.
The sad thing is that there is clear knowledge that in
modern times there has never been free trade. It is not my
intention to de-glorify Richard Cobden and John Bright,
but the repeal of the corn laws in nineteenth-century
Britain had more to do with the failure of the potato crops
in Britain and Ireland, strikes by workmen against wage
reductions and an alliance of industrial and commercial
34


interests against the landed gentry than it had to do with
free trade. Yet irrespective of the fallacy of this free trade
argument, recipients of benefits under the Lomé Convention
are literally being told that they, but not the dominant
Powers, must conform to and operate under the fallacy.
Any disaster to banana production in the Caribbean
will affect not only the banana-producing countries, but all
of the Caribbean Community. Our countries are striving to
remove themselves from dependence on aid. Glenys
Kinnock, a member of the European Parliament, put it
succinctly when she stated that the banana trade provided
a ladder out of poverty for the Caribbean region and that
the call for the regime to be dropped and direct aid to be
substituted was unrealistic. She went on to state that it was
wrong to claim that attempts to diversify were not taking
place.
In CARICOM, we do not wish to become international
mendicants; otherwise the current situation, in which some
dominant countries exercise undue pressure upon our
modus vivendi, will increase to the point where we will
have to dance to whichever tune the piper or pipers play.
The United Nations should be viewed as the foremost
international body with a semblance of egalitarianism. It
should not be viewed as the institution of the dominant
countries in the five regional groups; and, more than that,
it ought to be the body that stands up to the encroachment
of multinational enterprises that attempt to stifle the lifeline
or lifeblood of legitimate and sovereign countries. If indeed
the United Nations is the champion of equality, of
sovereignty, of the maintenance of traditional practices
which in reality do not harm others, then the collective
countries should denounce this imposition by a
multinational entity, which will bring ultimate and profound
hardships upon our humanfolk — be they young men or
old men, children or maidens, matrons or old women. We
have said it before, and will reiterate that what is being
inflicted upon the Caribbean banana producers is an act of
war.
The perils of our States are certainly not limited to
bananas, and Antigua and Barbuda, as well as the majority
of countries represented on the Executive Board the United
Nations Development Programme (UNDP), were most
surprised to experience a challenge from a member of the
Security Council relating to our first-country cooperation
framework. This was presented, by a country with which
we have cordial relations, as being a matter of principle, as
Antigua and Barbuda's per capita income is $8,000 and in
1998 it ranked twenty-ninth in the Human Development
Report. There was absolutely no mention of the fact that
in the vulnerability index, Antigua and Barbuda ranks
extremely high, due in part to the frequency with which
hurricanes batter our twin-island State or threaten our
lovely shores. Consequently, Antigua and Barbuda once
again had to offer a reminder that its graduation from the
loan windows of international financial institutions and
from development assistance of other international
agencies, based only on the narrow criterion of per capita
income, which ignores the serious and persistent problems
confronted by Antigua and Barbuda and most Caribbean
small island developing States, is both unfair and unjust.
We also had to point out that 5 per cent of our country's
population consists of Montserratans who have been
displaced by volcanic eruption. This has meant expanding
our infrastructure to accommodate the unfortunate souls
from the Emerald Isle.
Antigua and Barbuda supports the concept of UNDP
and the United Nations Population Fund working with
and rendering assistance to countries described as having
transition economies, as well as countries which have
suffered the ravages of internecine warfare, that have
absorbed significant numbers of refugees and which are
subject to many vulnerabilities, including natural disasters,
and are victims of economic practices which work against
their advancement. The work of UNDP is valued
worldwide, and countries which are most vulnerable
should certainly be at the forefront for assistance and
guidance. We have to ask once again if we must be
penalized because of our successes. I sincerely hope that
in this body, particularly among the major financial
contributors, that it is not the view that small island
developing States cannot advance beyond a certain level
of development, as, otherwise, they would be
overreaching themselves and delving into a domain
reserved for members of a certain club. Antigua and
Barbuda takes its role in the United Nations very
seriously and will remain dedicated to the principle of
egalitarianism.
We annually recite our vulnerabilities, paying most
attention to the furore of natural disasters, and over the
last 10 years my country has experienced four hurricanes.
Whereas it is a glorious sight to witness volcanic
eruptions in Montserrat from Antigua, the reality of the
dangerous consequences is always present. We are
additionally faced with the activities of Kick'em Jenny, an
undersea volcano off the spice island of Grenada. The
Caribbean Development Bank is providing a grant to the
Seismic Research Unit of the University of the West
Indies for the establishment of a mechanism for
35


continuous monitoring of the volcano. According to one
scholar,
“Not only will the communities of the Grenadines and
nearby islands have to guard against debris ejected
during a volcanic explosion, but the entire Caribbean
will be jeopardized by the threat of seismic waves,
known as tsunami”.
This is yet another example of our vulnerability.
Irrespective of our trials, tribulations and unfair
castigations, my country, when appraised objectively, has
been considered a marvel; hence its continued high ranking
on the human development index. We practise the
Westminster model of parliamentary democracy and do so
effectively. Our national elections are open and transparent.
Our first national hero, Sir Vere Cornwall Bird,
appropriately dubbed Father of the Nation, died this year,
and Members of Parliament in both the House and the
Senate were lavish in their praise of one who was
internationally acclaimed — particularly in Africa, where he
had an impact on many of its leaders, both during and after
the colonial era, and in the African diaspora of the New
World.
We have remained committed to the empowerment of
the socially and economically challenged. Women occupy
senior positions in the civil service and are represented in
significant numbers in the professions. In one they
outnumber men. In the area of violence against women,
legislation has been enacted to give greater protection to the
female members of our society. In the desire of the
Government to ensure that its people enjoy a decent
standard of living and an improved quality of life, the
Government has energetically tackled this responsibility.
And, in the absence of truly vibrant private sectors to lead
economic growth and development as in developed
countries, the tasks performed by the Government have
expanded and have become more demanding.
Antigua and Barbuda has, however, never been short
on ideas as to how to help itself and as to how it can be
assisted internationally in overcoming vulnerability and
accelerating sustainable development. Sustainable
development is foremost in our thinking. At the sixth
meeting of the Commonwealth Consultative Group on
Environment at the United Nations in April, we received
support from the attending States for the ideas posited.
In the first place, Antigua and Barbuda hopes that the
vulnerability index being developed by the Commonwealth
secretariat and the World Bank task force will be
introduced as soon as possible into international
organizations. This must be borne in mind from the
perspective that we have repeatedly addressed the
limitations and unfairness of using per capita income in
assessing our economic efficacy.
Secondly, following the decision of the disputes
tribunal of the World Trade Organization supporting the
contention of the discrimination directed at the banana
regime operating under the Lomé Treaty, there is an
urgent need for the World Trade Organization to apply
special and differential treatment to small island
developing States as it does to least developed countries.
If markets in Europe are eroded for small States, those
States will deteriorate economically, socially and
politically to the point of placing yet another burden on
the international community. This deduction is made from
an analysis of the dispute tribunal's ruling, which suggests
that the entire quota system for imports by the European
Union from the African-Caribbean-Pacific countries for
all products is now under threat.
In the third place, we would like to reiterate the call
made for a disaster fund in 1995 by our Prime Minister,
The Right Honourable Lester Bird. He made that call
following the devastation of hurricane Luis, which wiped
out one year of Antigua and Barbuda's gross domestic
product in 36 perilous hours. Whereas the existing
mechanisms address the purpose of relieving immediate
suffering and agony, they are woefully insufficient for
reconstruction and rehabilitation.
As one who represents his country on the Committee
of 24, the so-called Decolonization Committee, I was
somewhat taken aback to hear the Foreign Minister of a
country that had previously supported non-intervention
state that the United Nations has failed to address well-
known conflicts of catastrophic proportions in a timely
manner. It would therefore seem that more and more
countries are moving towards the acceptance of joint
action in a given country if there is a clear case of
genocide and a total violation of human rights.
What happened in East Timor goes well beyond the
point of frustration. Since my country has from quite
early on advocated the right of the people of Western
Sahara to self-determination, we have been saddened each
time that plans for a referendum among the Sahraoui
people have been delayed. We believe that each and every
postponement interferes with and impedes the will of self-
determination. The happenings in East Timor will have a
36


further impact on the will of the staunch and hardy
Sahraoui people, and this gives us cause for great concern.
It is important that everything be done to avoid a repetition
of what has happened in East Timor after people have
exercised their right of self-determination.
Like other countries, my country believes that
intervention in affairs within another State should be the
last resort. But there are many questions to be answered in
regard to oppression, degradation and dehumanization. The
East Timor example should set us working to avoid another
catastrophe of that magnitude. I have long marvelled at the
prophetic brilliance of the former Foreign Minister of
Uruguay, Eduardo Rodr'guez Larreta, who in 1946 argued
that non-intervention could not be converted into a right to
convoke one principle in order to violate all other principles
with impunity. Nothing, however, is being advocated here
except that we address ourselves meaningfully towards
measures to avoid another East Timor.
So much have we been looking forward to the new
millennium that we have defied the laws of mathematics
and brought forward the beginning of the twenty-first
century by making it come about in the last year of the
twentieth century. Even at the United Nations is the year
2000 being proclaimed as the beginning of the new
millennium. Be that as it may, it is not sufficient to
proclaim a new millennium and to have the grand, planned
celebration. The commitment to the eradication of poverty,
the achievement of peace and security and cooperation for
development should be sincere, meaningful and followed
through to the level of profound accomplishment.
Antigua and Barbuda cherishes the United Nations and
is not unmindful of the numerous advances that have come
about as a result of its impact in conflict resolution, the
maintenance of peace, the shelter and sanctuary provided to
refugees, the promotion of human rights, the eradication of
certain diseases and numerous other tangibles. Thus,
Antigua and Barbuda remains ready to continue
contributing to the advancement of humanity and will, as it
has done in the past, insist on the principle of
multilateralism. Together, our countries, large and small,
can make contributions in overcoming the plagues with
which we are afflicted and move towards peace, cohesion,
harmony and the alleviation of poverty in the coming
century.








